Title: From Thomas Boylston Adams to William Smith Shaw, 27 April 1801
From: Adams, Thomas Boylston
To: Shaw, William Smith



Dear William
Philadelphia 27th: April 1801

I have your letter of the 17th:, which travelled, from Boston hither, in very agreeable company. I can readily conceive, the novelty of your situation in a Lawyer’s office, joined to other novelties of quite as pleasant a nature, would tend to distract your thoughts, for some time.
Without undertaking to advise you on the subject of your recent pursuit, I will barely say, that the Office of my principal, were I to be again a Student, should be my place of dwelling, almost uninterruptedly during the first twelve or fifteen months of my apprenticeship; during this time, you ought to read Blackstone, Cooke on Littleton, the two first vol’s of Hume’s England; Robertson’s Charles 5th: & Reeve’s history of the Eng: law. What course your patron will advise, I know not, but all other advice ought to be subservient to his direction. As a general memento, you may learn from me, that the best time to study law, is while you are in an the Office of another person, for after you have one of your own, your attention & time must be occupied, chiefly, by attendance upon Courts &ca:. It was not until I had considerable experience, that I could look upon a Client in any other light than an intruder into my Office, and nothing but his fee could persuade me to the Contrary. Jo: Dennie says he used to lock his Office door to keep Clients out. This is no violence to the truth, in his case, as I can readily conceive.
I shall be obliged to you, for occasional memoirs of town & Country occurrences, and will give you similar coin in return.
I am glad you have a chief magistrate, of your choice, and hope this may always be your lot, as it is mine, never to have been gratified in this particular.
The Shee Genl: after all, would not be Marshall, & therefore a far more ignoble man, has been appointed in his room—a man of crimes, if report be true. I do not know the man, even by sight; his reputation is much of a piece with that of many of our State Officers; indeed, I think it a pity, that the President, in appointing this man, has, so far, diminished the list of Candidates for the patronage of our Governor.
I have nothing new to offer—Present me kindly to all friends, and particularly to Mr: & Mrs: Foster—
Your’s
T. B. Adams.
Tell Mr. Callender, if you please, that the lottery in which he is interested has commenced & nearly finished drawing—I leave the examination of his tickets ‘till the last.